PROMISSORY NOTE




Effective Date:  1 February 2019

U.S. $50,000




1.

FOR VALUE RECEIVED, Ando Holdings Limited., a Nevada corporation (“Company”),
promises to pay to Lin Su Hui , or its successors or assigns (“Investor”),
$50,000 (the “Purchase Price”), and any interest, fees, charges and penalties in
accordance with the terms set forth herein. This Promissory Note (this “Note”)
is issued and made effective as of 1 February 2019 (the “Effective Date”). For
purposes hereof, the “Outstanding Balance” (as defined below) means the Purchase
Price (as defined below), as reduced or increased, as the case may be, pursuant
to the terms hereof for redemption, or otherwise, plus any accrued but unpaid
interest, collection and enforcements costs, and any other fees or charges
(including without limitation late charges) incurred under the Note.




The Purchase Price shall be paid by Investor directly to the Company. Company
agrees that the Note is fully paid for as of the Effective Date.




This Note shall have a maturity date, which shall be the date that is Twelve
(12) months from the date Five (5) days after the Purchase Price is paid (the
“Purchase Price Date”) for the Note (the “Maturity Date”).  The Purchase Price
Date for the Note shall be the Effective Date.  On the Maturity Date, the
Outstanding Balance shall be due and payable.  




2.

Interest.  Company may repay this Note at any time on or before 90 days from the
Maturity Date (the “Prepayment Date”) by wiring 100% of all outstanding
principal and interest(s) to the Investor. Conversely, the Investor may redeem
the note on or before the Prepayment Date, by accepting 90% of the outstanding
principal and giving the Company not less than 90 days’ written notice to the
Company. During the written notice period, the Note still carries interest and
the Company is obliged to pay the interest charge on monthly basis. The Note
shall accrue an interest charge of 10.0%, per annum (equivalent to 0.8333%, per
month) (the “Interest Charge”) Five (5) days from the Effective Date, and the
Interest Charge will be paid to the investor on monthly basis. Company may not
prepay any balance remaining following the Prepayment Date.




3.

Intentionally Omitted.




4.

Intentionally Omitted.




5.

Default.  The following are events of default under this Note: (i) Company shall
fail to pay any principal under this Note, pursuant to the terms of this Note,
on or before the Maturity Date; or (ii) Company shall fail to pay any interest
or any other amount under this Note, pursuant to the terms of this Note, on or
before the Maturity Date; or (iii) a receiver, trustee or other similar official
shall be appointed over Company or a material part of its assets and such
appointment shall remain uncontested for ten (10) days or shall not be dismissed
or discharged within thirty (30) days; or (iv) Company shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) Company
shall make a general assignment for the benefit of creditors; or (vi) Company
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against Company; or (viii) Company shall fail to observe or perform any
covenant, obligation, condition or agreement of Company contained herein,
including without limitation all covenants to timely file all required quarterly
and annual reports, and any other filings related to Rule 144; or (ix) any
representation, warranty or other statement made or furnished by or on behalf of
Company to Investor herein or in connection with the issuance of the Notes shall
be false, incorrect, incomplete or misleading in any material respect when made
or furnished.





--------------------------------------------------------------------------------




6.

Remedies.  Upon the occurrence of any event of default described in clauses
(iii), (iv), (v), (vi) or (vii) of Section 5, the Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Investor. The “Mandatory Default Amount” means 100% multiplied by the applicable
Outstanding Balance (the “Default Effect”), provided that the Default Effect may
only be applied with respect to the first two (2) events of default that occur.
 Commencing five (5) days after the occurrence of any event of default, interest
shall accrue on the Outstanding Balance of each Note at an interest rate equal
to the lesser of 12% per annum or the maximum rate permitted under applicable
law.  In connection with such acceleration described herein, Investor need not
provide, and Company hereby waives, any presentment, demand, protest or other
notice of any kind, and Investor may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law.  Such acceleration may be
rescinded and annulled by Investor at any time prior to payment hereunder and
Investor shall have all rights as a holder of the Note until such time, if any,
as Investor receives full payment pursuant to this Section 6. No such rescission
or annulment shall affect any subsequent event of default or impair any right
consequent thereon.  Nothing herein shall limit Investor’s right to pursue any
other remedies available to it at law or in equity.




7.

No Offset.  Company acknowledges that this Note is an unconditional, valid,
binding and enforceable obligation of Company not subject to offset, deduction
or counterclaim of any kind. Company hereby waives any rights of offset it now
has or may have hereafter against Investor, its successors and assigns, and
agrees to make the payments or conversions called for herein in accordance with
the terms of the Notes.




8.

Intentionally Omitted.




9.

Opinion of Counsel.  In the event that an opinion of counsel is needed for any
matter related to any Note, Investor has the right to have any such opinion
provided by its counsel and Company agrees that it shall not unreasonably
withhold acceptance of any such opinion.  Investor acknowledges that Company
requires an opinion of counsel independent of Company for all sales of its
restricted common stock.




10.

In case of any discrepancy between the English version and the Chinese version,
the English version shall prevail.




(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)



































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Company has caused this Note to be duly executed as of the
Effective Date set out above.




The Company




SIGNED by Chi Kwong Leo Lam        




for and on behalf of ANDO HOLDINGS LIMITED




whose signature(s) is/are verified by / in the presence of:




Signature of witness:




___________________




Name of witness:




________________________







ACKNOWLEDGED, ACCEPTED AND AGREED:

)




)




)




)




)




)




)




)






















/S/ Chi Kwong Leo Lam













________________________________




The Investor




SIGNED by               Lin Su Hui




whose signature(s) is/are verified by / in the presence of:




Signature of witness:




___________________




Name of witness:




____________________

)




)




)




)




)




)




)



















/S/ Lin Su Hui










________________________________












